Citation Nr: 1456427	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the March 2009 rating decision denying a rating in excess of 30 percent for bilateral pleural plaques, with history of asbestos exposure, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to a rating in excess of 30 percent for pleural plaques, with history of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from March 1952 to March 1955 and from February 1991 to July 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  He provided testimony regarding whether a rating in excess of 30 percent is warranted for service-connected pleural plaques with history of asbestos exposure.  That claim is addressed in the decision below.  As the additional claim of whether the March 2009 rating decision denying a rating in excess of 30 percent for bilateral pleural plaques, with history of asbestos exposure, should be revised or reversed on the grounds of CUE, was developed for appellate consideration, it will be addressed also.  The Veteran did not provide testimony as to this claim.  However, there is no prejudice to the Veteran as the adjudication of that issue is primarily based on the evidence already of record.  





FINDINGS OF FACT

1.  The correct facts, as they were known at the time, were before the RO on March 30, 2009, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.  

2.  Pulmonary function test (PFT) findings of post-bronchodilator forced vital capacity (FVC) percentage of predicted value most accurately reflects the level of disability resulting from the Veteran's service-connected pleural plaques with history of asbestos exposure.  

3.  The Veteran's pleural plaques with history of asbestos exposure have been manifested by a FVC of, at worse, 70 percent of the predicted value; and have not been productive of a FVC of less than 65 percent of the predicted value


CONCLUSIONS OF LAW

1.  There was no CUE in the March 30, 2009, rating decision that confirmed and continued a 30 percent rating for pleural plaques, with history of asbestos exposure.  
38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  

2.  The criteria for a rating in excess of 30 percent for pleural plaques/asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code (DC) 6833 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that VCAA is not applicable to the claim of CUE as a matter of law.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  

As to the CUE claim, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice provisions and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of his duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the matter without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the claim for a rating in excess of 30 percent for service-connected pleural plaques, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, November 2007 and March 2009 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2007 and March 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded several PFT tests, to include evaluations in March 2008, March 2009, and August 2012.  At the 2014 hearing, he testified that the severity of his asbestosis had not changed since the most recent exam.  Review of the VA medical examination reports, as detailed below, reflects that PFT results were provided in detail.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners provided the necessary medical information when addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As already noted, the appellant was afforded the opportunity to testify before a VLJ in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to a rating in excess of 30 percent for pleural plaques.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

CUE

A review of the record reveals that a rating decision dated on March 30, 2009, confirmed and continued a 30 percent rating for pleural plaques which had been in effect since November 5, 1992.  An April 2009 letter was sent with that decision to the Veteran informing him that if he thought the decision was wrong, he should write and tell the RO why.  The letter noted that it enclosed VA Form 4107, which explained his right to appeal.  The Veteran filed a notice of disagreement (NOD) arguing that the PFT results were not applied correctly.  In December 2009, the RO denied the CUE claim in the March 2009 rating decision, and the current appeal ensued.  

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error"  meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

CUE error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k) (2014).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, Russell, supra.  

Essentially, the Veteran contends that CUE was committed in the March 30, 2009, rating decision on the basis that the RO misapplied the law in confirming the 30 percent disability rating in effect.  In this regard, the Veteran contends that he met the DC regulations for a 60 percent rating as evidenced by his predicted forced vital capacity (FVC) results of 63 percent of predicted pre-bronchodilator.  

The Board observes that, in the March 30, 2009, rating decision, the service-connected pleural plaques were rated under DC 6833, which evaluates asbestosis.  At the time of the March 30, 2009, rating decision, DC 6833 provided that a 10 percent disability rating was warranted for FVC of 75- to 80 percent predicted, or; DLCO (SB) of 66- to 80 percent predicted.  A 30 percent disability rating was assigned for FVC of 65- to 74 percent predicted, or, DLCO (SB) of 56- to 65 percent predicted.  A 60 percent disability rating was assigned for FVC of 50- to 64 percent predicted, or; DLCO (SB) of 40- to 55 percent predicted, or maximum exercised capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. § 4.96(d)(4) (2014).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2014).  

The March 30, 2009, rating decision evaluated the evidence of record and determined that the Veteran's disability was manifested by symptoms met by the 30 percent criteria pursuant to DC 6833.  Specifically, it was noted that the Veteran was on several inhalers, and although he suffered from shortness of breath with exertion, he was not on oxygen.  He had a non-productive cough throughout the examination.  PFT showed post-bronchodilator response of FVC of 70 percent with diffusion and oxygen saturated as normal.  The examiner noted that the Veteran's FVC results most closely reflected his restrictive defects related to his pleural plaque disease.  As the Veteran stated, his pre-bronchodilator results for his FVC were 63 percent.  

The Board notes that the Veteran alleges that the rating criteria for his pleural plaques/asbestosis warrant a 60 percent rating pursuant to the DC.  However, as indicated in the law and regulations, post-bronchodilator percentages are used to rate the disability under DC 6833.  Those results clearly fall in the 30 percent disability rating criteria.  In light of the foregoing, the Board finds that the statutory or regulatory provisions extant at the time of the March 30, 2009, rating decision were not incorrectly applied.  Moreover, the Board finds no indication in the record that the RO failed to consider all of the evidence of record at that time.  Thus, the correct facts, as they were known at the time, were before the adjudicator.  

Based on the above contentions and pertinent regulations, the Board finds that the RO did not commit CUE in the confirmation of the 30 percent disability rating in effect for pleural plaques/asbestosis.  The allegations submitted by the Veteran are misapplication of the pertinent regulations as summarized above.  Furthermore, the RO, in considering the medical evidence of record and concluding that the 30 percent rating in effect was correct, weighed the evidence and exercised judgment in applying the rating criteria to the facts.  The Veteran has not shown either that the correct facts were not available to the RO or that the laws were not correctly applied.  Consequently, the requirements for showing CUE in the March 30, 2009, rating decision have not been met.  A CUE claim, which does not meet the identified criteria, must be denied.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the serviceconnected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As provided above and repeated here for clarity, DC 6833 provides that a 10 percent disability rating is warranted for FVC of 75- to 80 percent predicted, or; DLCO (SB) of 66- to 80 percent predicted.  A 30 percent disability rating is assigned for FVC of 65- to 74 percent predicted, or, DLCO (SB) of 56- to 65 percent predicted.  A 60 percent disability rating is assigned for FVC of 50- to 64 percent predicted, or; DLCO (SB) of 40- to 55 percent predicted, or maximum exercised capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. § 4.96(d)(4) (2014).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2014).  

VA treatment records show that the Veteran has been seen for ongoing complaints of shortness of breath associated with his service-connected pleural plaques and also with nonservice-connected chronic obstructive pulmonary disease (COPD).  However, there is no indication from the treatment notes of record that the symptoms of his pleural plaques are more severe that those reported at his VA examinations, to include any additional PFT results of record.  

Upon March 2009 VA examination, the Veteran was noted to use two separate inhalers for treatment and he had a daily cough that was sometimes productive of yellow sputum.  He was noted to have shortness of breath, but there was no hemoptysis and he did not have asthmatic attacks per se.  PFT showed post-bronchodilator findings of FVC of 70 percent, forced expiratory volume (FEV)-1 of 64 percent, and FEV-1/FVC 92 percent.  Diffusion and oxygen saturation were normal and the examiner noted specifically that the Veteran's FVC most closely reflected his restricted defect related to his pleural plaque disease.     

Upon August 2012 VA examination, it was noted that the Veteran used a daily inhalational bronchodilator.  His condition did not require oxygen therapy.  The examiner noted that the Veteran got short of breath upon walking one block, and he had trouble walking inclines.  PFT showed post-bronchodilator findings of FVC of 72 percent, FEV-1 of 71 percent, and FEV-1/FVC of 99 percent.  His DLCO was 77 percent.  The examiner also noted that the FVC was most reflective of the Veteran's dysfunction due to his asbestos related lung disease, noting that the FVC showed the restrictive component of his lung disease.  He further noted that the Veteran's COPD was not caused by or the result of his asbestos exposure.  In explanation, he stated that COPD was small airway disease, and caused by tobacco smoke and other processes that caused increased inflammation and decreased number of alveoli.  The scarring and restriction that was seen in asbestos related lung disease had a mechanism of action that resulted in scarring and decreased lung volume, but very little obstruction to air flow itself.  He further indicated that the Veteran's COPD was not caused by the pleural plaques, noting that pleural plaques were indicative of asbestos exposure but did not lead to decreased lung function by themselves.  He added that pleural plaques did not lead to the pathology that was found in COPD.  

Upon May 2014 VA examination, the examiner noted that X-rays showed no evidence of increase in interstitial/parenchymal thickening or fibrosis.  Thus, the Veteran's progressive symptoms (dyspnea with exertion) were related to COPD and asthma and not service-connected asbestos exposure.  The Veteran's service-connected pleural plaques with asbestos exposure were manifested by post-bronchodilator findings of FVC of 84 percent of predicted.  Post-bronchodilator findings of DLCO were not provided; however, the examiner specifically noted that the FVC findings most accurately reflected the Veteran's level of disability due to his pleural plaques.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected pleural plaques.  In this regard, the Board notes that upon PFT, the Veteran's FVC was, at worse, 70 percent of predicted value.  Further, it has been noted numerous times in the record that the FVC value most accurately reflects the level of disability caused by the Veteran's service-connected pleural plaques.  The record does not indicate that the Veteran has a sustained FVC of less than 65 percent of the predicted value.  Therefore, the Board finds that a higher rating is not warranted at this time.  38 C.F.R. § 4.97, DC 6833.  

The Board acknowledges the Veteran's argument that he also has obstructive lung process which should be considered as part of his service-connected disability.  However, the August 2012 VA examiner clearly stated that the Veteran's pleural plaques only caused restrictive airway disease and that it was his COPD that caused obstructive airway disease.  The examiner clearly noted that the two symptoms were not related and that the obstructive component of the Veteran's COPD could not be attributed to his service-connected disability.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's service-connected pleural plaques is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.
        

ORDER

Having found that that the March 30, 2009, rating decision that confirmed and continued a 30 percent disability rating for pleural plaques with history of asbestos exposure was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied.  

Entitlement to a rating in excess of 30 percent for service-connected pleural plaques with asbestos exposure is denied.  



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


